DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments with respect to claims 1-4, 6-14 and 16-26 have been considered but are not persuasive. 
	Applicant notes that the action did not cite any particular portion of Donnelly that teaches “one or more processors that estimate an amount of time the vehicle will need to park”. It is kindly reminded that in response to an Office action, Applicant’s responsibility includes a full review of the cited references.  In response to Applicant arguments, the Office points to paragraph [0109], which states that vehicle computing system 102 can determine an amount of time needed for the user 110 to interact with the vehicle 104 (e.g., before the vehicle 104 can begin moving again). The paragraph further states that the vehicle computing system 102 can determine an estimated time until the user 110 completes boarding of the vehicle 104 (e.g., enters the vehicle 104 and fasten a seatbelt for a transportation service), including an estimated time until the user 110 starts boarding the vehicle 104 (e.g., the time needed to walk to the vehicle 104, the time until the vehicle doors unlock, etc.) and an estimated time of boarding duration for a user 110 (e.g., to load luggage, help other passengers board, etc.). While the paragraph does not specifically mention the term “park”, it is understood in the art that the boarding/loading activity with vehicles takes place in a parked position. Therefore, Examiner maintains that Donnelly teaches “one or more processors that estimate an amount of time the vehicle will need to park”.
	Applicant states that Donnelly is silent with regard to making any type of comparison “for each place of possible places”. However, Donnelly discloses the comparison of the estimated time for 
	Applicant states that Donnelly fails to teach or suggest “comparing, by the one or more processors, the estimated amount of time to the corresponding threshold period of time for that place”, and fails to teach or suggest “identifying, by one or more processors since Donnelly does not teach the comparison. However, as acknowledged by Applicant and as mentioned above, Donnelly discloses that “vehicle computing system 102 can compare the estimated time for interaction between the user 110 and the vehicle 104 (e.g. the estimated time until the user 110 completes boarding of the vehicle 104) to a time constraint 750” [0128]. Examiner’s position is that it is understood in the art that vehicle computing systems are designed to perform this estimation more than one time for more than one location, particularly each time vehicles estimate locations for passenger pickup. Also, the term “constraint” is a synonym of the term “edge”, which is a synonym of the term “threshold” (Thesaurus.com). Therefore, it is respectfully challenged that Donnelly teaches the claimed “comparing, by the one or more processors, the estimated amount of time to the corresponding threshold period of time for that place” because the computing system 102 of Donnelly is shown capable of determining an available parking location out of a number of designated locations to park a vehicle [0090], and estimating the time needed to have the vehicle parked to board passengers and load luggage [0109]. 
	Applicant disagrees that “the shape corresponding to a footprint of the vehicle” as taught by Iagnemma corresponds to the claimed “type of place”. Examiner’s position is that it is acknowledged that the instant application provides a table of threshold periods with corresponding regions, but Applicant does not appear to explain why Iagnemma does not teach the claimed “type of place”, 
 
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	Claim(s) 1, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2018/0341274 A1) in view of lagnemma et al. (US 10,681,513 B2).

	Regarding claims 1, 12 and 20, Donnelly et al. discloses a method, system and non-transitory computer-readable medium for parking a vehicle (i.e. vehicle 104) to pick up or drop off a passenger (i.e. user 110) at a location (i.e. vehicle service(s) can be offered to users via a software application that can utilize operations computing system 106 to coordinate and/or manage vehicle 104 to provide vehicle services to a user 110) [0076; FIG. 1], the method, system and non-transitory computer-readable medium comprising: 
maneuvering, by one or more processors, the vehicle towards the location (i.e. vehicle computing system 102 can control the vehicle 104, e.g., via a motion plan 134 implemented by the control system(s) 116 to travel along a first vehicle route 204 to arrive within a vicinity 206 of location 202 associated with user 110) [0082; FIG. 1 & 2]; 
estimating, by the one or more processors, an amount of time the vehicle will need to park for the at least one passenger to enter or exit the vehicle (i.e. the vehicle computing system 102 can determine an estimated time until the user 110 completes boarding of the vehicle 104 (e.g., enters the vehicle 104 and fasten a seatbelt for a transportation service), including an estimated time until the user 110 starts boarding the vehicle 104 (e.g., the time needed to walk to the vehicle 104, the time until the vehicle doors unlock, etc.) and an estimated time of boarding duration for a user 110 (e.g., to load luggage, help other passengers board, etc.)) [0109]; 
once the vehicle is a predetermined distance from the location, determining, by the one or more processors, a set of possible places at which it is appropriate to park the vehicle for the at least one passenger to enter or exit the vehicle (i.e. vehicle 104 can process the sensor data 118 to determine if there are any available parking locations out of the vehicle's travel way that are not currently occupied by other vehicles within the vehicle's surrounding environment) [0090]; 
for each place of the set of possible places, comparing, by the one or more processors, the estimated amount of time to the corresponding threshold amount of time for that place (i.e. vehicle computing system 102 can compare the estimated time for interaction between the user 110 and the vehicle 104 to time constraint 750; the computing system 102 of Donnelly is shown capable of determining an available parking location out of a number of designated locations to park a vehicle [0090], and estimating the time needed to have the vehicle parked to board passengers and load luggage [0109, 0128]);
identifying, by the one or more processors, a particular one of the set of possible places based
on the comparisons (i.e. the time constraint 750 can be determined at least in part from a
machine-learned model providing data indicative of a recommended time constraint specific to
geographic area 200, wherein the model can be trained based at least in part on data associated with geographic area 200 such that the recommended time constraint is specific for that particular region) [0130]; and
parking, by the one or more processors, the vehicle at the particular one of the set of possible
places to allow the passenger to enter or exit the vehicle (i.e. vehicle computing system 102
can also identify object(s) that would not be affected by the vehicle 104 stopping at least
partially in the travel way 600) [0107].
	Donnelly et al. does not disclose the method, system and non-transitory computer-readable medium comprising:
for each place of the set of possible places, determining, by one or more processors, a
corresponding threshold period of time during which the vehicle is allowed to park at the place,
wherein the threshold period of time corresponds to a type of the place.
	However, lagnemma et al. discloses that a goal region is determined by excluding from the proximity region sub-regions where stopping is not allowed, and retaining the sub-regions (set of possible places) where stopping is allowed, given the nature of the stopped activity, expected duration of stopping, nature of the AV, time of the day, etc. (Col. 10, lines 47-58). In other words, the retaining of some sub-regions and the excluding of other sub-regions are interpreted to define the set of possible places.
	lagnemma et al. further discloses that some sub-regions might be excluded because the allowed stopping time in the stopping places (threshold periods of time for each of a plurality of possible places) in that sub-region is not sufficient to carry out the stopped activity (Col. 11, lines 3-5).
	lagnemma et al. further discloses that the potential stopping places are discretized as a finite number of points within the region corresponding to potential stopping places. A potential stopping place is defined as a shape containing one of the points, the shape corresponding to a footprint of the vehicle (type of place). An orientation is attributed to the shape, the orientation corresponding to a direction of traffic flow. The potential stopping places are initialized as potential stopping places expected to be feasible based on prior signals from sensors representing perceptions of actual conditions at one or more of the potential stopping places (Col. 4, line 56 - Col. 5, line 1).
	lagnemma et al. further discloses that the coordinates of the goal position may correspond to an acceptable stopping place 130 on a road or other drivable feature where, for example, it is normally safe and legal for the AV to stop, e.g., a taxi stand or a reserved parking space (type of place) (Col. 8, lines 15- 23).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer- readable medium of Donnelly et al. to include the features of Iagnemma et al. in order to provide highly accurate estimated windows for pick-ups and/or deliveries.

	Regarding claims 2 and 13, Donnelly et al. further discloses wherein the estimating is performed based on whether the at least one passenger will be exiting or entering the vehicle at the location (i.e. the vehicle computing system 102 can determine an estimated time until the user 110 completes boarding of the vehicle 102 based at least in part on the location data associated with the user device 110 and the data associated with the user 110) [0127].

	Regarding claims 3 and 14, Donnelly et al. further discloses wherein the estimating is performed using a minimum amount of time and adding to that minimum amount of time additional time according
to a plurality of factors (i.e. the estimated time of user arrival can also factor in additional amounts of time that can impact the object(s) within the surrounding environment of the autonomous vehicle while the autonomous vehicle is stopped, awaiting the user) [0047].

	Regarding claim 4, Donnelly et al. further discloses the method of claim 3, wherein the plurality of factors includes whether the passenger has any packages (i.e. additional amounts of time can be associated with a user loading luggage or other items for transportation within the vehicle) [0047]. 
	
	Regarding claim 5, Donnelly et al. further discloses the method of claim 3, wherein the plurality of factors includes whether any packages need to be retrieved from a cargo compartment of the vehicle (i.e. additional amounts of time can be associated with a user receiving delivered item(s) from/placing item(s) within the vehicle) [0047].

	Regarding claim 6, Donnelly et al. does not disclose wherein the plurality of factors includes whether any packages need to be placed in a cargo compartment of the vehicle (i.e. additional amounts of time can be associated with a user loading luggage or other items for transportation within the vehicle) [0047].

	Regarding claim 7, Donnelly et al. further discloses wherein the plurality of factors includes historical information identifying prior amounts of time for the passenger entering or exiting one or more vehicles (i.e. the vehicle computing system 102 can obtain historic data 714 to help determine the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) [0122].

	Regarding claims 9 and 16, Donnelly et al. further discloses the method and system of claims 3 and 14, wherein the plurality of factors includes whether a child safety seat will be installed (i.e. the

additional amounts of time can be determined based at least in part on information provided with a service request (e.g., type of service, destination, number of passengers, child's car seat requested, etc.) [0047].

	Regarding claims 10 and 17, Donnelly et al. further discloses the method and system of claims 3 and 14, wherein the plurality of factors includes historical traffic information (i.e. the traffic constraint can be based at least in part on historic traffic data that indicates the level of traffic previously occurring in that geographic area) [0041].

	Regarding claims 11 and 18, Donnelly et al. further discloses the method and system of claims 1 and 12 comprising:
filtering the set of possible places based on the comparisons; and
determining for each place of the filtered set of possible places a cost value, wherein
identifying the particular one of the set of possible places is based on the cost values (i.e. the
traffic constraint can include a traffic threshold that is indicative of an acceptable level of traffic
(e.g., an acceptable number of objects) that would be impacted by the autonomous vehicle
stopping at least partially in the travel way. A traffic level that exceeds the traffic threshold
would be considered a high impact on traffic. In some implementations, the traffic constraint can be implemented as cost data (e.g., one or more cost function(s)). For example, the autonomous vehicle's onboard vehicle computing system can include cost data that reflects the cost(s) of stopping vehicle motion, the cost(s) of causing traffic build-up, the cost(s) of illegally stopping in a travel way, etc) [0040].

	Regarding claim 19, Donnelly et al. further discloses the system further comprising the vehicle
(i.e. vehicle 104) [0059].

	Regarding claims 21, 23 and 25, Donnelly et al. does not disclose the method, system and non- transitory computer-readable medium of claims 1, 12 and 20, wherein the type of the place includes a parking spot, a no parking zone, a driveway, a shoulder or a lane.
	However, Shroff et al. discloses that a serviceable point, serviceable point addresses, and/or similar words used herein interchangeably may be any identifiable location, such as one or more delivery locations, parking locations, etc. [0053].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer- readable medium of Donnelly et al. to include the features of Shroff et al. in order to provide highly accurate estimated windows for pick-ups and/or deliveries.

	Regarding claims 22, 24 and 26, Donnelly et al. further discloses the method, system and non- transitory computer-readable medium of claims 21, 23 and 25, wherein the threshold period of time is adjusted based on time of day or current traffic conditions (i.e. the time constraint can be based on historic data (e.g., indicating historic wait times), real-time data (e.g., indicating that the vehicles are already waiting due to another traffic build-up in front of the autonomous vehicle), expectations of individuals in the geographic area, machine-learned model(s), and/or other information) [0046].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664